                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

WESTLEY JOHNSON,

             Plaintiff,                           Case No. 5:19-cv-13461
                                                  District Judge Judith E. Levy
v.                                                Magistrate Judge Anthony P. Patti

BELLA PIATTI, et al.,

          Defendants.
___________________________________/

     ORDER CONDITIONALLY GRANTING, IN PART, PLAINTIFF’S
         MOTIONS TO APPOINT COUNSEL (ECF Nos. 21, 24)

      A.     Background

      Westley Robert-Thomas Johnson is currently incarcerated at the Michigan

Department of Corrections (MDOC) Bellamy Creek Correctional Facility (IBC).

(ECF No. 13.) He appears to have been in the MDOC’s custody since December

5, 2018.1

      The alleged facts underlying this lawsuit concern the events of April 2018 –

when Plaintiff was hired as a “food runner/server assistant” at Bella Piatti –

through the time he quit his job. (ECF No. 1, PageID.3-5 ¶¶ 12-29.) He claims to



1
  (See www.michigan.gov/corrections, “Offender Search,” last visited May 10,
2021.) It seems that Plaintiff is currently serving an enhanced sentence imposed in
state court on November 28, 2018. (Id.; People v. Johnson, Case No. 18-267928-
FC (Oakland County) (Mich. Comp. Laws §§ 750.529, 769.12).)
                                          1
have received his Equal Employment Opportunity Commission (EEOC) right-to-

sue letter on August 22, 2019. (Id., PageID.5 ¶ 30.)

      On November 22, 2019, while incarcerated at MDOC G. Robert Cotton

Correctional Facility (JCF), Johnson filed the instant lawsuit against: (1) Bella

Piatti, which is described as an Italian restaurant; (2-3) Nino Caturo and Liz

Caturo, who are described as owners; (4) Kevin Mazziota, who is described as the

General Manager; and, (5-9) five John Does. (ECF No. 1.)

      B.     Service of process

      On April 27, 2020, Judge Levy referred this case to me for pretrial matters.

At that point, this state – and much of our world – was amidst the COVID-19

pandemic, which undoubtedly had an effect upon the U.S. Postal Service and the

speed with which non-electronically filed matters were posted to the Court’s

docket. Nonetheless, the docket indicates that the Clerk of the Court received

service documents in August 2020. On September 9, 2020, summonses were

issued and service of process documents were delivered to the U.S. Marshals

Service (USMS). (ECF Nos. 17, 18.)

      The named Defendants were served on November 10, 2020. (ECF No. 23.)

On December 17, 2020, counsel filed an appearance and the named Defendants

filed an answer. (ECF Nos. 19, 20.) Pursuant to the January 5, 2021 initial




                                          2
scheduling order, the discovery deadline is July 12, 2021 and the dispositive

motion deadline is August 12, 2021. (ECF No. 22.)

      C.    Pending Matters

      Currently before the Court are: (1) Plaintiff’s initial motion for appointment

of counsel, which is dated November 30, 2020 and post-marked December 8, 2020

(ECF No. 21); and, (2) Plaintiff’s second motion for appointment of counsel,

which is dated and post-marked February 5, 2021 (ECF Nos. 24).

      D.    Standard

      Proceedings in forma pauperis are governed by 28 U.S.C. § 1915, which

provides that “[t]he court may request an attorney to represent any person unable

to afford counsel.” 28 U.S.C. § 1915(e)(1) (emphasis added). However, even if

the circumstances of Plaintiff’s case convinced the Court to engage in such a

search, “[t]here is no right to recruitment of counsel in federal civil litigation, but

a district court has discretion to recruit counsel under 28 U.S.C. § 1915(e)(1).”

Dewitt v. Corizon, Inc., 760 F.3d 654, 657 (7th Cir. 2014) (emphasis added); see

also Olson v. Morgan, 750 F.3d 708, 712 (7th Cir. 2014) (“Congress hasn’t

provided lawyers for indigent prisoners; instead it gave district courts discretion to

ask lawyers to volunteer their services in some cases.”). The appointment of

counsel in a civil case, therefore, “is a privilege not a right.” Childs v. Pellegrin,

822 F.2d 1382, 1384 (6th Cir. 1987) (internal quotation omitted).


                                           3
          The Supreme Court has held that there is a presumption that “an indigent

    litigant has a right to appointed counsel only when, if he loses, he may be

    deprived of his physical liberty.” Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 26-

    27 (1981). With respect to prisoner civil rights cases in particular, the Court of

    Appeals for the Sixth Circuit has held that “there is no right to counsel. . . . The

    appointment of counsel in a civil proceeding is justified only by exceptional

    circumstances.” Bennett v. Smith, 110 F. App’x 633, 635 (6th Cir. 2004)

    (citations omitted).2 Accordingly, although the Court has the statutory authority

    to request counsel for pro se plaintiffs in civil cases under 28 U.S.C. § 1915(e),

    the exercise of this authority is limited to exceptional situations.

          In evaluating a matter for “exceptional circumstances,” a court should

    consider: (1) the probable merit of the claims, (2) the nature of the case, (3) the

    complexity of the legal and factual issues raised, and (4) the ability of the litigant

    to represent him or herself. Lince v. Youngert, 136 F. App’x 779, 782 (6th Cir.

    2005); Lavado v. Keohane, 992 F.2d 601, 605-06 (6th Cir. 1993); Lanier v.

    Bryant, 332 F.3d 999, 1006 (6th Cir. 2003).

         E.     Analysis




2
 As noted above, although some of the case law colloquially discusses the Court’s
“appointment” of counsel in prisoner rights cases, under 28 U.S.C. § 1915 the
Court may only request that an attorney represent an indigent plaintiff.
                                              4
      Plaintiff makes several allegations in support of his requests. (ECF No. 21,

PageID.61-63; ECF No. 24, PageID.80-84.) To summarize, his initial motion to

appoint counsel, filed five months ago, concludes: “I humbly ask that I please be

appointed a lawyer to represent me. I have COVID, I cannot go to the law library

since my prison is locked down, and this is a[n] employment discrimination case

regarding events that transpired prior to my incarceration.” (ECF No. 21,

PageID.63.) His second motion to appoint counsel, filed three months ago,

concludes with some specific requests, namely asking the Court to recruit counsel

to:

      •      represent him in connection with this matter;

      •      represent him in settlement negotiations;

      •      assist him with filing a motion to amend his complaint; and,

      •      assist him with responding to “the motion to dismiss the
             defendants will file if [he] do[es] not accept $1,000 to resolve
             this legitimate lawsuit.”

(ECF No. 24, PageID.84.)

      Generally, due to the limited number of pro bono counsel who are willing

and available and the large number of prisoners who would like the help of

volunteer attorney services, the Court waits to seek pro bono counsel for Plaintiff

until the dispositive motion deadline has passed and/or any of Plaintiff’s claims

survive dispositive motion practice. However, Plaintiff’s representations about

                                          5
Defendants’ attempt(s) to settle and/or Plaintiff’s own willingness to engage in

settlement discussions convince the Court that it may well be judicially efficient

for the Court to attempt to recruit counsel at this time for the limited purpose of

engaging in settlement discussions.

      F.     Order

      Upon consideration, Plaintiff’s December 8, 2020 and February 5, 2021

motions for the appointment of counsel (ECF Nos. 21, 24) are

CONDITIONALLY GRANTED to the extent Plaintiff seeks recruitment of

counsel for the purpose of engaging in settlement discussions, which the Court will

endeavor to facilitate via status or settlement conferences. Accordingly, the Court

will contact the U of D Mercy Law School Federal Pro Se Legal Assistance Clinic

and/or the Court’s Pro Se Case Administrator to facilitate contact and determine a

date for a settlement conference. In any case, Plaintiff is always free to inquire on

his own whether the U of D Mercy Law School Federal Pro Se Legal Assistance

Clinic or some other source would be willing to assist him in other aspects of this

litigation, including his expressed desire to amend his pleadings.

      IT IS SO ORDERED.




Dated:       May 13, 2021
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE
                                           6
